
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



DAWSON GEOPHYSICAL COMPANY
2016 STOCK AND PERFORMANCE INCENTIVE PLAN


--------------------------------------------------------------------------------






Table of Contents


 
  Page  

ARTICLE I    Introduction

    1  

ARTICLE II    Objectives

   
1  

ARTICLE III    Definitions

   
1  

Section 3.1    Definitions

    1  

ARTICLE IV    Eligibility

   
4  

Section 4.1    Employees

    4  

Section 4.2    Directors

    4  

Section 4.3    Consultants

    4  

ARTICLE V    Common Stock Available for Awards

   
5  

Section 5.1    Award Limitations

    5  

Section 5.2    Unissued Awards

    5  

ARTICLE VI    Administration. 

   
5  

Section 6.1    Administration by the Committee

    5  

Section 6.2    Liability of the Committee

    6  

Section 6.3    Authority of the Board

    6  

Section 6.4    Delegation of Authority

    6  

ARTICLE VII    Employee Awards and Consultant Awards

   
7  

Section 7.1    Employee Awards

    7  

Section 7.2    Limitations

    10  

Section 7.3    Consultant Awards

    10  

ARTICLE VIII    Director Awards

   
10  

Section 8.1    Grant of Director Awards

    10  

Section 8.2    Options

    10  

Section 8.3    Stock Appreciation Rights

    10  

Section 8.4    Stock Awards

    11  

Section 8.5    Performance Awards

    11  

Section 8.6    Limitations

    11  

ARTICLE IX    Change of Control

   
11  

Section 9.1    Acceleration of Vesting

    11  

Section 9.2    Exercise Period for Options and SARs

    11  

ARTICLE X    Non-United States Participants

   
12  

ARTICLE XI    Payment of Awards

   
12  

Section 11.1    General

    12  

Section 11.2    Dividends; Dividend Equivalents

    12  

Section 11.3    Cash-out of Awards

    12  

ARTICLE XII    Option Exercise

   
12  

ARTICLE XIII    Taxes

   
13  

ARTICLE XIV    Amendment, Modification, Suspension, or Termination of the Plan

   
13  

ARTICLE XV    Assignability

   
13  

i

--------------------------------------------------------------------------------



 
  Page  

ARTICLE XVI    Adjustments

    13  

Section 16.1    Adjustments in General

    13  

Section 16.2    Proportionate Adjustments

    14  

ARTICLE XVII    Restrictions

   
14  

ARTICLE XVIII    Unfunded Plan

   
15  

ARTICLE XIX    Right to Employment or Service

   
15  

ARTICLE XX    Successors

   
15  

ARTICLE XXI    Governing Law

   
15  

ARTICLE XXII    Headings and Usage

   
15  

ARTICLE XXIII    Severability

   
16  

ARTICLE XXIV    Clawback

   
16  

ARTICLE XXV    Section 409A

   
16  

ARTICLE XXVI    Effectiveness and Term

   
16  

ii

--------------------------------------------------------------------------------






ARTICLE I
INTRODUCTION


        Effective as of March 1, 2016, the Board of Directors (the "Board") of
Dawson Geophysical Company, a Texas corporation (the "Company") adopted the
Dawson Geophysical Company 2016 Stock and Performance Incentive Plan (the
"Plan") in order to reward certain corporate employees, consultants and
nonemployee directors of the Company and its Subsidiaries by providing for
certain cash benefits and by enabling such persons to acquire shares of Common
Stock of the Company.


ARTICLE II
OBJECTIVES


        The purpose of the Plan is to further the interests of the Company, its
Subsidiaries and its shareholders by providing incentives in the form of Awards
to certain employees, consultants and nonemployee directors who can contribute
materially to the success of the Company and its Subsidiaries. Such Awards are
intended to recognize and reward outstanding performance and individual
contributions and give Participants in the Plan an interest in the Company that
is intended to be parallel to that of the shareholders in order to enhance the
proprietary and personal interest of such Participants in the Company's success
and progress. The Plan is also intended to enable the Company and its
Subsidiaries to attract and retain such employees, consultants and nonemployee
directors.


ARTICLE III
DEFINITIONS


        Section 3.1    Definitions.    As used herein, the terms set forth below
shall have the following meanings:

        "Award" means an Employee Award, a Director Award or a Consultant Award.

        "Award Agreement" means one or more Employee Award Agreement, Director
Award Agreement or Consultant Award Agreement.

        "Board" means the Board of Directors of the Company.

        "Cash Award" means an Award denominated in cash.

        "Change of Control" means, except as otherwise reflected in an Award
Agreement, one or more of the following events, under which:

        (a)   any "person" (as such term is used in sections 13(d) and 14(d)(2)
of the Exchange Act) is or becomes a beneficial owner, directly or indirectly,
of securities of the Company representing twenty percent (20%) or more of the
total voting power of the Company's then outstanding securities;

        (b)   the individuals who were members of the Board immediately prior to
a meeting of the shareholders of the Company involving a contest for the
election of directors shall not constitute a majority of the Board following
such election unless a majority of the new members of the Board were recommended
or approved by majority vote of the members of the Board immediately prior to
such shareholder meeting;

        (c)   the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or

        (d)   the Company shall have sold, transferred or exchanged all, or
substantially all, of its assets to another corporation or other entity or
person.

1

--------------------------------------------------------------------------------



        Notwithstanding the paragraph above or the definition contained in an
Award Agreement, in the event an Award is or becomes subject to section 409A of
the Code, if the payment associated with such Award is permitted upon the
occurrence of a Change of Control, the events that constitute a Change of
Control shall be limited to the extent necessary to comply with the requirements
of section 409A of the Code.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Committee" means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer the Plan;
provided that, unless otherwise determined by the Board, the Committee shall
consist solely of two (2) or more Directors, each of whom shall be a
"nonemployee director" within the meaning of Rule 16b-3(b)(3) under section 16
of the Exchange Act and an "outside director" within the meaning of Treasury
Regulation § 1.162-27 under section 162(m) of the Code (except to the extent
administration of the Plan by "outside directors" is not then required in order
to qualify for tax deductibility under section 162(m) of the Code).

        "Common Stock" means Dawson Geophysical Company common stock, par value
$0.01 per share.

        "Company" means Dawson Geophysical Company, a Texas corporation.

        "Consultant" means a person other than an Employee or a Nonemployee
Director providing bona fide services to the Company or any of its Subsidiaries
in a consultant, advisor, or similar capacity, as applicable; provided that,
such person is a natural person and that such services are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for any securities of the
Company.

        "Consultant Award" means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award, whether granted singly, in
combination, or in tandem, to a Consultant pursuant to such applicable terms,
conditions and limitations as may be established in order to fulfill the
objectives of the Plan.

        "Consultant Award Agreement" means one or more agreements between the
Company and a Consultant setting forth the terms, conditions and limitations
applicable to a Consultant Award.

        "Director" means an individual serving as a member of the Board.

        "Director Award" means the grant of any Nonqualified Stock Option, SAR,
Stock Award, Cash Award, or Performance Award, whether granted singly, in
combination, or in tandem, to a Participant who is a Nonemployee Director
pursuant to such applicable terms, conditions and limitations as may be
established in order to fulfill the objectives of the Plan.

        "Director Award Agreement" means one or more agreements between the
Company and a Nonemployee Director setting forth the terms, conditions and
limitations applicable to a Director Award.

        "Dividend Equivalents" means, with respect to a Restricted Stock Unit
Award, a right to receive with respect to each share of Common Stock subject to
the Award an amount in cash, shares of Common Stock and/or Restricted Stock
Units, as determined by the Committee in its sole discretion, equal in value to
the dividends and other distributions made by the Company with respect to a
share of Common Stock during the period such Award is outstanding.

        "Effective Date" means the date in 2016 on which the shareholders of the
Company approve of the Plan.

        "Employee" means (a) an employee of the Company or any of its
Subsidiaries; and (b) an individual who has agreed to become such an employee of
the Company or any of its Subsidiaries and is expected to become such an
employee within the following six (6) months.

2

--------------------------------------------------------------------------------



        "Employee Award" means the grant of any Option, SAR, Stock Award, Cash
Award or Performance Award, whether granted singly, in combination, or in
tandem, to an Employee pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as may be established
in order to fulfill the objectives of the Plan.

        "Employee Award Agreement" means one or more agreements between the
Company and an Employee setting forth the terms, conditions and limitations
applicable to an Employee Award.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" of a share of Common Stock means, as of a particular
date:

        (a)   if shares of Common Stock are listed on a national securities
exchange, the mean between the highest and lowest sales price per share of the
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, or, at the discretion
of the Committee, the price prevailing on the exchange at the time of exercise
or other relevant time (as determined under procedures established by the
Committee);

        (b)   if shares of Common Stock are not so listed but are quoted by The
Nasdaq Stock Market, Inc., the mean between the highest and lowest sales price
per share of Common Stock reported on the consolidated transaction reporting
system for The Nasdaq Stock Market, Inc., or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, or, at the discretion of the Committee, the price prevailing as
quoted by The Nasdaq Stock Market, Inc. at the time of exercise;

        (c)   if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by The Nasdaq Stock Market, Inc., or, if not
reported by The Nasdaq Stock Market, Inc., by the National Quotation Bureau
Incorporated; or

        (d)   if shares of Common Stock are not publicly traded, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate
including, without limitation, the applicable reasonable valuation requirements
under section 409A of the Code.

        "Grant Date" means the date an Award is granted to a Participant
pursuant to the Plan. The Grant Date for a substituted Award is the grant date
of the original Award.

        "Grant Price" means the price at which a Participant may exercise his or
her right to receive cash or Common Stock, as applicable, under the terms of an
Option or SAR Award.

        "Incentive Stock Option" means an Option that is intended to comply with
the requirements set forth in section 422 of the Code.

        "Nonemployee Director" means an individual serving as a member of the
Board who is not an Employee.

        "Nonqualified Stock Option" means an Option that is not an Incentive
Stock Option.

        "Option" means a right to purchase a specified number of shares of
Common Stock at the specified Grant Price with respect to such shares, which
right may be an Incentive Stock Option or a Nonqualified Stock Option.

        "Participant" means an Employee, Director or Consultant to whom an Award
has been granted under the Plan.

3

--------------------------------------------------------------------------------



        "Performance Award" means an Award made pursuant to the Plan that is
subject to the attainment of one or more Performance Goals.

        "Performance Goal" means one or more organizational or individual
standards under Section 7.1(e)(ii)(B) below.

        "Plan" means the Dawson Geophysical Company 2016 Stock and Performance
Incentive Plan, as such Plan may be amended from time to time.

        "Reload" means the automatic grant of a new Option or SAR upon the
exercise of an existing Option or SAR.

        "Restricted Stock" means any shares of Common Stock that are restricted
or subject to forfeiture provisions.

        "Restricted Stock Unit" means a Stock Unit that is restricted or subject
to forfeiture provisions.

        "Restricted Stock Unit Award" means an award of Restricted Stock Units.

        "Restriction Period" means a period of time beginning as of the Grant
Date of an Award of Restricted Stock or Restricted Stock Units and ending as of
the date upon which the Common Stock subject to such Award is no longer
restricted or subject to forfeiture provisions.

        "Stock Appreciation Right" or "SAR" means a right to receive a payment,
in cash or in Common Stock (as determined by the Committee), equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock on the
date the right is exercised over the Grant Price with respect to such shares.

        "Stock Award" means an Award in the form of shares of Common Stock or
Stock Units, including an award of Restricted Stock or Restricted Stock Units.

        "Stock Based Award Limitations" means the limitations set forth in
Section 7.2(a) and Section 7.2(b) below.

        "Stock Unit" means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).

        "Subsidiary" means in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing fifty percent
(50%) or more of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the shareholders of such
corporation, in the case of a partnership or other business entity not organized
as a corporation, any such business entity of which the Company directly or
indirectly owns fifty percent (50%) or more of the voting, capital or profits
interests (whether in the form of partnership interests, membership interests or
otherwise), and any other corporation, partnership or other entity that is a
"subsidiary" of the Company within the meaning of Rule 405 promulgated by the
Securities and Exchange Commission under the Securities Act of 1933, as amended.


ARTICLE IV
ELIGIBILITY


        Section 4.1    Employees.    All Employees are eligible for the grant of
Employee Awards under the Plan in the discretion of the Committee.

        Section 4.2    Directors.    All Nonemployee Directors are eligible for
the grant of Director Awards under the Plan in the discretion of the Board.

        Section 4.3    Consultants.    All Consultants are eligible for the
grant of Consultant Awards under the Plan in the discretion of the Committee.

4

--------------------------------------------------------------------------------




ARTICLE V
COMMON STOCK AVAILABLE FOR AWARDS


        Section 5.1    Award Limitations.    Subject to the provisions of
ARTICLE XVI hereof, the total number of shares of Common Stock reserved and
available for issuance in connection with Awards under the Plan shall be
1,000,000 shares, all of which may be available for the issuance of Awards of
Incentive Stock Options. No Award shall be granted if it shall result in the
aggregate number of shares of Common Stock issued under the Plan plus the number
of shares of Common Stock covered by or subject to Awards then outstanding under
the Plan (after giving effect to the grant of the Award in question) to exceed
the number of shares described in the preceding sentence. The shares of Common
Stock to be delivered under the Plan shall be made available from (a) authorized
but unissued shares of Common Stock; (b) shares of Common Stock held in the
treasury of the Company; or (c) previously issued shares of Common Stock
reacquired by the Company, including Common Stock purchased on the open market.

        Section 5.2    Unissued Awards.    

        (a)   The number of shares of Common Stock that are the subject of
Awards under the Plan that are forfeited or terminated, expire unexercised, are
settled in cash in lieu of Common Stock or in a manner such that all or some of
the shares covered by an Award are not issued to a Participant or are exchanged
for Awards that do not involve Common Stock, shall again immediately become
available for Awards hereunder. If the Grant Price or other purchase price of
any Option or other Award granted under the Plan is satisfied by tendering
shares of Common Stock to the Company, or if the tax withholding obligation
resulting from the settlement of any such Option, SAR or other Award is
satisfied by tendering or withholding shares of Common Stock, only the number of
shares of Common Stock issued net of the shares of Common Stock tendered or
withheld shall be deemed delivered for purposes of determining usage of shares
against the maximum number of shares of Common Stock available for delivery
under the Plan or any sublimit set forth above.

        (b)   Shares of Common Stock delivered under the Plan as an Award or in
settlement of an Award issued or made: (i) upon the assumption, substitution,
conversion or replacement of outstanding awards under a plan or arrangement of
an entity acquired in a merger or other acquisition; or (ii) as a
post-transaction grant under such a plan or arrangement of an acquired entity,
shall, in each case, not reduce or be counted against the maximum number of
shares of Common Stock available for delivery under the Plan, to the extent that
the exemption for transactions in connection with mergers and acquisitions from
the shareholder approval requirements of the Nasdaq National Market for equity
compensation plans applies.

        (c)   The Committee may from time to time adopt and observe such rules
and procedures concerning the counting of shares against the Plan maximum or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange on which the Common Stock is listed or any applicable
regulatory requirement or shareholder service recommendation deemed appropriate
by the Committee. The Board and the appropriate officers of the Company are
authorized to take from time to time whatever actions are necessary, and to file
any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.


ARTICLE VI
ADMINISTRATION.


        Section 6.1    Administration by the Committee.    

        (a)   The Plan shall be administered by the Committee, except as
otherwise provided herein. Subject to the provisions hereof, the Committee shall
have full and exclusive power and authority to

5

--------------------------------------------------------------------------------



administer the Plan and to take all actions that are specifically contemplated
hereby or are necessary or appropriate in connection with the administration
hereof. In this regard, the Committee shall have full and exclusive power to
(i) interpret and construe the Plan and the Award Agreements thereunder;
(ii) adopt, amend and rescind such rules, regulations and guidelines for
carrying out the Plan, as it may deem necessary or proper; (iii) determine the
Employees and Consultants to whom, and the time or times at which, Employee
Awards and Consultant Awards shall be granted; (iv) determine the amount of cash
and/or the number of shares of Common Stock, as applicable, that shall be the
subject of each Employee Award or Consultant Award; (v) determine the terms and
provisions of each Award Agreement (which need not be identical), including
provisions defining or otherwise relating to (A) the term and the period or
periods of Employee Awards and Consultant Awards and the extent of
exercisability of Options and SARs, (B) the extent to which the transferability
of Common Stock issued or transferred pursuant to any Employee Award or
Consultant Award is restricted, (C) except as otherwise provided herein, the
effect of termination of employment, or the service relationship with the
Company, of a Participant on the Award, and (D) the effect of approved leaves of
absence (consistent with any applicable regulations of the Internal Revenue
Service); (vi) make determinations of Fair Market Value pursuant to the Plan;
and (vii) make all other determinations, perform all other acts, and exercise
all other powers and authority necessary or advisable for administering the
Plan, including the delegation of those ministerial acts and responsibilities as
the Committee deems appropriate. Subject to Rule 16b-3 under the Exchange Act
and section 162(m) of the Code, the Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, in any Employee Award or
Consultant Award, or in any Award Agreement in the manner and to the extent it
deems necessary or appropriate to carry the Plan into effect. Any decision of
the Committee in the interpretation, construction and administration of the Plan
and the Award Agreements thereunder shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned.

        (b)   The Committee, in its discretion, may also (i) provide for the
extension of the exercisability of an Employee Award or Consultant Award;
(ii) accelerate the vesting or exercisability of an Employee Award or Consultant
Award; (iii) eliminate or make less restrictive any restrictions applicable to
an Employee Award or Consultant Award; and (iv) waive any restriction or other
provision of the Plan (insofar as such provision relates to Employee Awards or
to Consultant Awards) or an Employee Award or Consultant Award, otherwise amend
or modify an Employee Award or Consultant Award in any manner; provided that,
the Committee may do the preceding actions in any manner that is either (A) not
materially adverse to the Participant to whom such Employee Award or Consultant
Award was granted, or (B) consented to by such Participant; provided further,
that such actions are permissible in accordance with the requirements of
applicable law, including but not limited to the compliance or exemption
requirements, as applicable, of section 409A of the Code.

        Section 6.2    Liability of the Committee.    No member of the Committee
shall be liable for anything done or omitted to be done by him or her, by any
member of the Committee or by any officer or employee of the Company in
connection with the performance of any duties under the Plan, except for his or
her own willful misconduct or as expressly provided by statute.

        Section 6.3    Authority of the Board.    The Board shall have the same
rights, powers, duties, and authority in connection with the administration of
the Plan with respect to Director Awards as the Committee retains with respect
to Employee Awards and Consultant Awards.

        Section 6.4    Delegation of Authority.    The Committee may delegate
its duties under the Plan (including, but not limited to, the authority to grant
Awards) to such officers or employees of the Company or its Subsidiaries or such
other agents as it may appoint from time to time; provided that, the Committee
may not delegate its duties where such delegation would violate state corporate
law, or with respect to making Awards to, or otherwise with respect to Awards
granted to, individuals who are subject to

6

--------------------------------------------------------------------------------



section 16(b) of the Exchange Act or who are Employees receiving Awards that are
intended to constitute "performance-based compensation" within the meaning of
section 162(m) of the Code.


ARTICLE VII
EMPLOYEE AWARDS AND CONSULTANT AWARDS


        Section 7.1    Employee Awards.    The Committee shall determine the
type or types of Employee Awards to be made under the Plan and shall designate
from time to time the Employees who are to be the recipients of such Awards.
Each Employee Award may, in the discretion of the Committee, be embodied in an
Employee Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and,
if required by the Committee, shall be signed by the Participant to whom the
Employee Award is granted and/or signed for and on behalf of the Company.
Employee Awards may consist of those Awards listed in this ARTICLE VII and may
be granted singly, in combination or in tandem. Employee Awards may also be
granted in combination or in tandem with, in replacement of (subject to the last
sentence of ARTICLE XIV), or as alternatives to, grants or rights under the Plan
or any other employee plan of the Company or any of its Subsidiaries, including
the plan of any acquired entity. All or part of an Employee Award may be subject
to conditions established by the Committee, which may include, but are not
limited to, continuous service with the Company and its Subsidiaries,
achievement of specific business objectives, items referenced in
Section 7.1(e)(ii)(B) below, and other comparable measurements of performance.
Upon the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested, or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement or as otherwise specified
by the Committee.

        (a)    Options.    An Employee Award may be in the form of an Option,
which may be an Incentive Stock Option or a Nonqualified Stock Option. The Grant
Price of an Option shall be not less than the Fair Market Value of the Common
Stock subject to such Option on the Grant Date (or in the case of an Incentive
Stock Option granted to an individual who owns units possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or its parent or any Subsidiary, one hundred ten percent (110%) of the
Fair Market Value of the Common Stock subject to such Option on the Grant Date).
The term of the Option shall extend no more than ten (10) years after the Grant
Date. Options may not include provisions that Reload the Option upon exercise.
Similarly, Options may not be repriced or otherwise modified in any way that
would constitute a reduction in the Grant Price associated with such Options,
except in connection with an event described in ARTICLE XVI. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Options awarded to Employees pursuant to the Plan, including the Grant Price,
the term of the Options, the number of shares subject to the Options and the
date or dates upon which they become exercisable, shall be determined by the
Committee.

        The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of section 422 of the Code. Only
Employees described in clause (a) of the definition of "Employee" may receive
grants of Incentive Stock Options. Incentive Stock Options shall not be granted
more than ten (10) years after the earlier of the adoption of the Plan or the
approval of the Plan by the Company's shareholders. Notwithstanding the
foregoing, the Fair Market Value of the Common Stock subject to an Incentive
Stock Option and the aggregate Fair Market Value of the common stock of any
parent or subsidiary company (within the meaning of sections 424(e) and (f) of
the Code) subject to any other Incentive Stock Option of the Company or any such
parent or subsidiary company that first becomes purchasable by a Participant in
any calendar year may not (with respect to such Participant) exceed $100,000, or
such other amount as may be prescribed under section 422 of the Code or
applicable regulations or rulings from time to time. As used in the previous
sentence, Fair Market Value shall be determined as of the date the Incentive
Stock Options are granted. Failure to comply with this provision shall not
impair the enforceability or exercisability of

7

--------------------------------------------------------------------------------



any Incentive Stock Option, but shall cause the excess amount of the Common
Stock to be reclassified in accordance with the Code.

        (b)    Stock Appreciation Rights.    An Employee Award may be in the
form of an SAR. On the Grant Date, the Grant Price of an SAR shall be not less
than the Fair Market Value of the Common Stock subject to such SAR. The holder
of a tandem SAR may elect to exercise either the Option or the SAR, but not
both. The exercise period for an SAR shall extend no more than ten (10) years
after the Grant Date. SARs may not include provisions that Reload the SAR upon
exercise. Similarly, SARs may not be repriced or otherwise modified in any way
that would constitute a reduction in the Grant Price associated with such SARs,
except in connection with an event described in ARTICLE XVI. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
SARs awarded to Employees pursuant to the Plan, including the Grant Price, the
term of any SARs, and the date or dates upon which they become exercisable,
shall be determined by the Committee.

        (c)    Stock Awards.    An Employee Award may be in the form of a Stock
Award. The terms, conditions and limitations applicable to any Stock Awards
granted pursuant to the Plan shall be determined by the Committee, subject to
the limitations set forth below.

        (d)    Cash Awards.    An Employee Award may be in the form of a Cash
Award. The terms, conditions and limitations applicable to any Cash Awards
granted pursuant to the Plan shall be determined by the Committee.

        (e)    Performance Awards.    Any Employee Award may be in the form of a
Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted pursuant to the Plan shall be determined by the
Committee, subject to the limitations set forth below. Any Stock Award granted
as an Employee Award which is a Performance Award shall have a minimum
Restriction Period of twelve (12) months from the Grant Date; provided that,
subject to the requirements under section 162(m) of the Code, as applicable, the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, disability, layoff, retirement or Change of Control. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount that will
be paid out to the Participant under a Performance Award and/or the portion of a
Performance Award that may be exercised.

        (i)    Nonqualified Performance Awards.    Performance Awards granted to
Employees that are not intended to qualify as qualified performance-based
compensation under section 162(m) of the Code shall be based on achievement of
Performance Goals and be subject to such terms, conditions and restrictions as
the Committee or its delegate shall determine.

        (ii)    Qualified Performance Awards.    

        (A)  Performance Awards granted to Employees under the Plan that are
intended to qualify as qualified performance-based compensation under
section 162(m) of the Code shall be paid, vested, or otherwise deliverable
solely on account of the attainment of one or more pre-established, objective
Performance Goals, which are established by the Committee, in writing, while the
outcome is substantially uncertain and prior to the earlier to occur of the
following:

        1.     ninety (90) days after the commencement of the period of service
to which the Performance Goal relates, and

        2.     the lapse of twenty-five percent (25%) of the period of service
(as scheduled in good faith at the time the goal is established).

        (B)  A Performance Goal is objective if a third party having knowledge
of the relevant facts could determine whether the goal is met. Such a
Performance Goal may be based on

8

--------------------------------------------------------------------------------



one or more business criteria that apply to the Employee, one or more business
units, divisions or sectors of the Company, or the Company as a whole, and if so
desired by the Committee, by comparison with a peer group of companies. A
Performance Goal may include one or more of the following:

        1.     Increased revenue;

        2.     Net income measures (including but not limited to income after
capital costs and income before or after taxes);

        3.     Stock price measures (including but not limited to growth
measures);

        4.     Market share;

        5.     Earnings per share (actual or targeted growth);

        6.     Earnings before interest, taxes, depreciation, and amortization
("EBITDA");

        7.     Economic value added ("EVA");

        8.     Cash flow measures (including but not limited to net cash flow
and net cash flow before financing activities);

        9.     Return measures (including but not limited to return on equity,
return on average assets, return on capital, risk-adjusted return on capital,
return on investors' capital and return on average equity);

        10.   Operating measures (including operating income, funds from
operations, cash from operations, after-tax operating income, sales volumes,
production volumes, and production efficiency);

        11.   Expense measures (including but not limited to finding and
development costs, overhead cost and general and administrative expense);

        12.   Margins;

        13.   Shareholder value;

        14.   Total shareholder return;

        15.   Proceeds from dispositions;

        16.   Production volumes;

        17.   Total market value; and

        18.   Corporate values measures (including ethics compliance,
environmental, and safety).

        (iii)  Unless otherwise stated, a Performance Goal need not be based
upon an increase or positive result under a particular business criterion and
could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Awards that are intended
to qualify as qualified performance-based compensation under section 162(m) of
the Code, it is the intent of the Plan to conform with the standards of
section 162(m) of the Code and Treasury Regulation § 1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals for such
Performance Awards, the Committee must certify, in writing, that the applicable
Performance Goals and the applicable

9

--------------------------------------------------------------------------------



terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Awards, which
are intended to qualify as qualified performance-based compensation under
section 162(m) of the Code, shall be determined by the Committee.

        Section 7.2    Limitations.    Notwithstanding anything to the contrary
contained in the Plan, the following limitations shall apply to any Employee
Awards made hereunder:

        (a)   no Participant may be granted, during any calendar year, Employee
Awards consisting of Options or SARs (including Options or SARs that are granted
as Performance Awards) that are exercisable for more than 100,000 shares of
Common Stock);

        (b)   no Participant may be granted, during any calendar year, Stock
Awards (including Stock Awards that are granted as Performance Awards) covering
or relating to more than 100,000 shares of Common Stock; and

        (c)   no Participant may be granted, during any calendar year, Cash
Awards or other Awards that may be settled solely in cash having a value
determined on the Grant Date in excess of $750,000.

        Section 7.3    Consultant Awards.    Subject to the limitations
described in this ARTICLE VII, the Committee shall have the sole responsibility
and authority to determine the type or types of Consultant Awards to be made
under the Plan and the terms, conditions and limitations applicable to such
Awards.


ARTICLE VIII
DIRECTOR AWARDS


        Section 8.1    Grant of Director Awards.    The Board may grant Director
Awards to Nonemployee Directors from time to time in accordance with this
ARTICLE VIII. Director Awards may consist of those Awards listed in this ARTICLE
VIII and may be granted singly, in combination, or in tandem. Each Director
Award may, in the discretion of the Board, be embodied in a Director Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Board in its sole discretion and, if required by the Board,
shall be signed by the Participant to whom the Director Award is granted and/or
signed for and on behalf of the Company.

        Section 8.2    Options.    A Director Award may be in the form of an
Option; provided that, Options granted as Director Awards shall not be Incentive
Stock Options. The Grant Price of an Option shall be not less than the Fair
Market Value of the Common Stock subject to such Option on the Grant Date. In no
event shall the term of the Option extend more than ten (10) years after the
Grant Date. Options may not include provisions that Reload the Option upon
exercise. Similarly, Options may not be repriced or otherwise modified in any
way that would constitute a reduction in the Grant Price associated with such
Options, except in connection with an event described in ARTICLE XVI. Subject to
the foregoing provisions, the terms, conditions and limitations applicable to
any Options awarded to Nonemployee Directors pursuant to this ARTICLE VIII,
including the Grant Price, the term of the Options, the number of shares subject
to the Option and the date or dates upon which they become exercisable, shall be
determined by the Board.

        Section 8.3    Stock Appreciation Rights.    A Director Award may be in
the form of an SAR. On the Grant Date, the Grant Price of an SAR shall be not
less than the Fair Market Value of the Common Stock subject to such SAR. The
holder of a tandem SAR may elect to exercise either the Option or the SAR, but
not both. The exercise period for an SAR shall extend no more than ten
(10) years after the Grant Date. SARs may not include provisions that Reload the
SAR upon exercise. Similarly, SARs may not be repriced or otherwise modified in
any way that would constitute a reduction in the Grant Price associated with
such SARs, except in connection with an event described in ARTICLE XVI. Subject
to the foregoing provisions, the terms, conditions and limitations applicable to
any SARs awarded to Nonemployee Directors pursuant to the Plan, including the
Grant Price, the term of any SARs, and the date or dates upon which they become
exercisable, shall be determined by the Board.

10

--------------------------------------------------------------------------------





        Section 8.4    Stock Awards.    A Director Award may be in the form of a
Stock Award. Any terms, conditions and limitations applicable to any Stock
Awards granted to a Nonemployee Director pursuant to the Plan, including but not
limited to rights to Dividend Equivalents, shall be determined by the Board.

        Section 8.4    Cash Awards.    A Director Award may be in the form of a
Cash Award. Any terms, conditions and limitations applicable to any Cash Awards
granted to a Nonemployee Director pursuant to the Plan shall be determined by
the Board.

        Section 8.5    Performance Awards.    Without limiting the type or
number of Director Awards that may be made under the other provisions of the
Plan, a Director Award may be in the form of a Performance Award. Any additional
terms, conditions and limitations applicable to any Performance Awards granted
to a Nonemployee Director pursuant to the Plan shall be determined by the Board.
The Board shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Nonemployee Director.

        Section 8.6    Limitations.    Notwithstanding anything to the contrary
contained in the Plan the following limitations shall apply to any Director
Awards made hereunder:

        (a)   no Participant may be granted, during any fiscal year, Director
Awards consisting of Options or SARs (including Options or SARs that are granted
as Performance Awards) that are exercisable for more than 100,000 shares of
Common Stock;

        (b)   no Participant may be granted, during any fiscal year, Director
Awards consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 100,000 shares of Common
Stock; and

        (c)   no Participant may be granted, during any calendar year, Cash
Awards or other Awards that may be settled solely in cash having a value
determined on the Grant Date in excess of $750,000.


ARTICLE IX
CHANGE OF CONTROL


        Section 9.1    Acceleration of Vesting.    Upon a Change of Control and
except as otherwise provided in an Award Agreement, the Committee, acting in its
sole discretion without the consent or approval of any Participant, shall affect
one or more of the following alternatives, which may vary among individual
Participants and which may vary among Awards held by any individual Participant:
(a) provide for the substitution of a new Award or other arrangement (which, if
applicable, may be exercisable for such property or stock as the Committee
determines) for an Award or the assumption of the Award, regardless of whether
in a transaction to which section 424(a) of the Code applies; (b) provide for
acceleration of the vesting and exercisability of, or lapse of restrictions, in
whole or in part, with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction; or (c) cancel any such Award and
deliver to the Participant cash in an amount that the Committee shall determine
in its sole discretion is equal to the fair market value of such Award on the
date of such event, which in the case of Options or Stock Appreciation Rights
shall be the excess of the Fair Market Value of Shares on such date over the
Grant Price of such Award.

        Section 9.2    Exercise Period for Options and SARs.    In the event of
a Change of Control, outstanding Options and SARs shall remain exercisable under
clause (b) of Section 9.1 until the earlier of (a) the expiration of the term of
the Award; or (b) if the Participant should die before the expiration of the
term of the Award, until the earlier of (i) the expiration of the term of the
Award or (ii) two (2) years following the date of the Participant's death.

11

--------------------------------------------------------------------------------




ARTICLE X
NON-UNITED STATES PARTICIPANTS


        The Committee may grant Awards to persons outside the United States
under such terms and conditions as, in the judgment of the Committee, may be
necessary or advisable to comply with the laws of the applicable foreign
jurisdictions and, to that end, may establish sub-plans, modified Option
exercise procedures and other terms and procedures. Notwithstanding the above,
no actions may be taken by the Committee, and no Awards shall be granted, that
would violate the Exchange Act, the Code, any securities law, any governing
statute, or any other applicable law.


ARTICLE XI
PAYMENT OF AWARDS


        Section 11.1    General.    Payment made to a Participant pursuant to an
Award may be made in the form of cash or Common Stock, or a combination thereof.

        Section 11.2    Dividends; Dividend Equivalents.    Rights to dividends
or Dividend Equivalents may, as applicable, be extended to and made part of any
Stock Award, subject to such terms, conditions and restrictions as the Committee
may establish, including such terms, conditions and restrictions as may be
necessary to ensure that the Stock Awards do not provide for the deferral of
compensation within the meaning of, or otherwise violate, section 409A of the
Code; provided that, no such dividends or Dividend Equivalents shall be paid
with respect to unvested Performance Awards. The Committee may also establish
rules and procedures for the crediting of interest on deferred cash payments,
dividends or Dividend Equivalents. Dividends and/or Dividend Equivalents shall
not be made part of any Options or SARs.

        Section 11.3    Cash-out of Awards.    At the discretion of the
Committee, an Award that is an Option or SAR may be settled by a cash payment
equal to the difference between the Fair Market Value per share of Common Stock
on the date of exercise and the Grant Price of the Award, multiplied by the
number of shares with respect to which the Award is exercised. With respect to
all Awards other than Options or SARs, at the discretion of the Board or the
Committee, as applicable, such Awards may be settled by a cash payment in an
amount that the Board or the Committee, as applicable, shall determine in its
sole discretion is equal to the fair market value of such Awards.


ARTICLE XII
OPTION EXERCISE


        The price at which shares of Common Stock may be purchased under an
Option shall be paid in full at the time of exercise in cash or, if permitted by
the Committee and elected by the Participant, the Participant may purchase such
shares by means of the Company withholding shares of Common Stock otherwise
deliverable on exercise of the Award or tendering Common Stock or surrendering
another Award, including Restricted Stock, valued at Fair Market Value on the
date of exercise, or any combination thereof. The Committee, in its sole
discretion, shall determine acceptable methods for Participants to tender Common
Stock or other Awards. The Committee may provide for procedures to permit the
exercise or purchase of such Awards by use of the proceeds to be received from
the sale of Common Stock issuable pursuant to an Award (including cashless
exercise procedures approved by the Committee involving a broker or dealer
approved by the Committee). Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the exercise of an Option, a number of the shares issued upon the exercise
of the Option, equal to the number of shares of Restricted Stock used as
consideration therefore, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time; provided that,
such rules and procedures are not inconsistent with the provisions of this
ARTICLE XII.

12

--------------------------------------------------------------------------------




ARTICLE XIII
TAXES


        The Company or its designated third party administrator shall have the
right to deduct applicable taxes from any Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under the Plan, an
appropriate amount of cash or number of shares of Common Stock or a combination
thereof for payment of taxes or other amounts required by law or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes. The Committee may also permit
withholding to be satisfied by the transfer to the Company of shares of Common
Stock theretofore owned by the holder of the Employee Award with respect to
which withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made. The Committee may provide for loans, to
the extent not otherwise prohibited by law, on either a short-term or demand
basis, from the Company to a Participant who is an Employee or Consultant to
permit the payment of taxes subject to and required by law.


ARTICLE XIV
AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION OF THE PLAN


        The Board may amend, modify, suspend, or terminate the Plan for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that: (a) no amendment or alteration that
would materially and adversely affect the rights of any Participant under any
Award previously granted to such Participant shall be made without the consent
of such Participant; and (b) no amendment or alteration shall be effective prior
to its approval by the shareholders of the Company to the extent such approval
is required by applicable legal requirements or the applicable requirements of
the securities exchange on which the Company's Common Stock is listed.


ARTICLE XV
ASSIGNABILITY


        Unless otherwise determined by the Committee and provided in the Award
Agreement or the terms of the Award, no Award or any other benefit under the
Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation, or by the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder. In the event that a beneficiary designation conflicts with an
assignment by will or the laws of descent and distribution, the beneficiary
designation will prevail. The Committee may prescribe and include in applicable
Award Agreements or the terms of the Awards other restrictions on transfer. Any
attempted assignment of an Award or any other benefit under the Plan in
violation of this ARTICLE XV shall be null and void.


ARTICLE XVI
ADJUSTMENTS


        Section 16.1    Adjustments in General.    The existence of outstanding
Awards shall not affect in any manner the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the existing Common Stock) or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding of any
kind, whether or not of a character similar to that of the acts or proceedings
enumerated above.

13

--------------------------------------------------------------------------------



        Section 16.2    Proportionate Adjustments    

        (a)   In the event of any subdivision or consolidation of outstanding
shares of Common Stock, declaration of a dividend payable in shares of Common
Stock or other stock split, then (i) the number of shares of Common Stock
reserved under the Plan; (ii) the number of shares of Common Stock available
under the Plan for Incentive Stock Options and Stock Awards; (iii) the number of
shares of Common Stock covered by outstanding Awards in the form of Common Stock
or units denominated in Common Stock; (iv) the exercise or other price in
respect of such Awards; (v) the Stock Based Award Limitations; and (vi) the
appropriate Fair Market Value and other price determinations for such Awards
shall each be proportionately adjusted by the Committee to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Committee shall make appropriate adjustments to
(A) the number of shares of Common Stock covered by Awards in the form of Common
Stock or units denominated in Common Stock, (B) the exercise or other price in
respect of such Awards, (C) the appropriate Fair Market Value and other price
determinations for such Awards, (D) the number of shares of Common Stock
available under the Plan for Incentive Stock Options and Stock Awards, and
(E) the Stock Based Award Limitations to give effect to such transaction;
provided that, such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards.

        (b)   In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee may
make such adjustments to Awards or other provisions for the disposition of
Awards as it deems equitable, and shall be authorized, in its discretion, to
(i) provide for the substitution of a new Award or other arrangement (which, if
applicable, may be exercisable for such property or stock as the Committee
determines) for an Award or the assumption of the Award (and for awards not
granted under the Plan), regardless of whether in a transaction to which
section 424(a) of the Code applies; (ii) provide, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, the Award and, if the transaction is a cash merger, provide for
the termination of any portion of the Award that remains unexercised at the time
of such transaction; (iii) provide for the acceleration of the vesting and
exercisability of an Award and the cancellation thereof in exchange for such
payment as the Committee, in its sole discretion, determines is a reasonable
approximation of the value thereof; (iv) cancel any Awards and direct the
Company to deliver to the Participants who are the holders of such Awards cash
in an amount that the Committee shall determine in its sole discretion is equal
to the Fair Market Value of such Awards as of the date of such event, which, in
the case of any Option, shall be on a per share basis, the amount equal to the
excess of the Fair Market Value of a share as of such date over the per-share
exercise price for such Option (for the avoidance of doubt, if such exercise
price is less than such Fair Market Value, the Option may be canceled for no
consideration); or (v) cancel Awards that are Options and give the Participants
who are the holders of such Awards notice and opportunity to exercise prior to
such cancellation.


ARTICLE XVII
RESTRICTIONS


        No Common Stock or other form of payment shall be issued with respect to
any Award unless the Company shall be satisfied based on the advice of its
counsel that such issuance will be in compliance with applicable federal and
state securities laws. Certificates evidencing shares of Common Stock delivered
under the Plan (to the extent that such shares are so evidenced) may be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other

14

--------------------------------------------------------------------------------



requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.


ARTICLE XVIII
UNFUNDED PLAN


        The Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under the Plan, any such accounts shall
be used merely as a bookkeeping convenience, including bookkeeping accounts
established by a third party administrator retained by the Company to administer
the Plan. The Company shall not be required to segregate any assets for purposes
of the Plan or Awards hereunder, nor shall the Company, the Board or the
Committee be deemed to be a trustee of any benefit to be granted under the Plan.
Any liability or obligation of the Company to any Participant with respect to an
Award under the Plan shall be based solely upon any contractual obligations that
may be created by the Plan and any Award Agreement or the terms of the Award,
and no such liability or obligation of the Company shall be deemed to be secured
by any pledge or other encumbrance on any property of the Company. Neither the
Company nor the Board nor the Committee shall be required to give any security
or bond for the performance of any obligation that may be created by the Plan.


ARTICLE XIX
RIGHT TO EMPLOYMENT OR SERVICE


        Nothing in the Plan or an Award Agreement shall interfere with or limit
in any way the right of the Company or its Subsidiaries to terminate any
Participant's employment or other service relationship at any time, or confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company or its Subsidiaries.


ARTICLE XX
SUCCESSORS


        All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE XXI
GOVERNING LAW


        The Plan and all determinations made and actions taken pursuant hereto,
to the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.


ARTICLE XXII
HEADINGS AND USAGE


        The headings in the Plan are inserted for convenience of reference only
and shall not affect the meaning or interpretation of the Plan. Words used in
the Plan in the singular shall include the plural and vice versa, and words of
one gender shall be construed to include the other gender and the neuter, in
each case as the context requires.

15

--------------------------------------------------------------------------------




ARTICLE XXIII
SEVERABILITY


        If any provision of the Plan is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
hereof, but such provision shall be fully severable and the Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included herein. If any of the terms or provisions of the Plan or any Award
Agreement conflict with the requirements of Rule 16b-3 under the Exchange Act
(as those terms or provisions are applied to Participants who are subject to
section 16(b) of the Exchange Act) or section 422 of the Code (with respect to
Incentive Stock Options), then those conflicting terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of
Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3) or
section 422 of the Code. With respect to Incentive Stock Options, if the Plan
does not contain any provision required to be included herein under section 422
of the Code, that provision shall be deemed to be incorporated herein with the
same force and effect as if that provision had been set out at length herein;
provided that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed as a Nonqualified Stock Option not subject to section 422 of the Code for
all purposes of the Plan.


ARTICLE XXIV
CLAWBACK


        Notwithstanding any other provisions in the Plan, any Award shall be
subject to recovery or clawback by the Company under any clawback policy adopted
by the Company whether before or after the date of grant of the Award.


ARTICLE XXV
SECTION 409A


        Awards made under the Plan are intended to comply with or be exempt from
section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent.

        Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award or Cash Award (or portion thereof if the Award is
subject to a vesting schedule) shall be settled no later than the 15th day of
the third month after the end of the first calendar year in which the Award (or
such portion thereof) is no longer subject to a "substantial risk of forfeiture"
within the meaning of section 409A of the Code. If the Committee determines that
a Restricted Stock Unit Award or Cash Award is intended to be subject to
section 409A of the Code, the applicable Award Agreement shall include terms
that are designed to satisfy the requirements of section 409A of the Code.

        If a Participant is identified by the Company as a "specified employee"
within the meaning of section 409A(a)(2)(B)(i) of the Code on the date on which
the Participant has a "separation from service" (other than due to death) within
the meaning of Treasury Regulation § 1.409A 1(h), any Award payable or settled
on account of a separation from service that is deferred compensation subject to
section 409A of the Code shall be paid or settled on the earliest of (a) the
first business day following the expiration of six (6) months from the
Participant's separation from service; (b) the date of the Participant's death;
or (c) such earlier date as complies with the requirements of section 409A of
the Code.


ARTICLE XXVI
EFFECTIVENESS AND TERM


        The Plan, as approved by the Board on March 1, 2016, shall be effective
as of the Effective Date. The Plan shall continue in effect for a term of ten
(10) years commencing on the Effective Date, unless earlier

16

--------------------------------------------------------------------------------



terminated by action of the Board, and no further Awards may be granted under
the Plan after the tenth (10th) anniversary of the Effective Date or, if
earlier, termination by action of the Board, except as to Awards then
outstanding under the Plan. Such outstanding Awards shall remain in effect until
they have been exercised or terminated, or have expired.

        Notwithstanding the foregoing, the adoption of the Plan is expressly
conditioned upon the approval by the holders of a majority of shares of Common
Stock present, or represented, and entitled to vote at a meeting of the
Company's shareholders at the Company's 2016 annual shareholders' meeting to be
held on May 5, 2016, or any adjournment or postponement thereof. If the
shareholders of the Company should fail to so approve the Plan on such date, the
Plan shall not be of any force or effect.

        The Plan is the successor to the Amended and Restated Dawson Geophysical
Company 2006 Stock and Performance Incentive Plan, effective as of February 11,
2015 (the "Legacy Dawson Plan") and the Amended and Restated 2006 Stock Awards
Plan of Dawson Geophysical Company (formerly known as the 2006 Stock Awards Plan
of TGC Industries, Inc.), effective as of February 11, 2015 (the "Legacy TGC
Plan"). After the Effective Date and assuming the shareholders approve the Plan,
no new Awards may be granted under the Legacy Dawson Plan or the Legacy TGC Plan
(the Legacy TGC Plan terminates pursuant to its terms on March 29, 2016). Awards
granted pursuant to the Legacy Dawson Plan and the Legacy TGC Plan shall
continue to be administered in accordance with the terms of the Legacy Dawson
Plan and the Legacy TGC Plan, as applicable, provided that the Committee or its
delegates responsible for administering this Plan shall constitute the Committee
or its delegates under the Legacy Dawson Plan and the Legacy TGC Plan, as
applicable.

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



DAWSON GEOPHYSICAL COMPANY 2016 STOCK AND PERFORMANCE INCENTIVE PLAN
Table of Contents
ARTICLE I INTRODUCTION
ARTICLE II OBJECTIVES
ARTICLE III DEFINITIONS
ARTICLE IV ELIGIBILITY
ARTICLE V COMMON STOCK AVAILABLE FOR AWARDS
ARTICLE VI ADMINISTRATION.
ARTICLE VII EMPLOYEE AWARDS AND CONSULTANT AWARDS
ARTICLE VIII DIRECTOR AWARDS
ARTICLE IX CHANGE OF CONTROL
ARTICLE X NON-UNITED STATES PARTICIPANTS
ARTICLE XI PAYMENT OF AWARDS
ARTICLE XII OPTION EXERCISE
ARTICLE XIII TAXES
ARTICLE XIV AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION OF THE PLAN
ARTICLE XV ASSIGNABILITY
ARTICLE XVI ADJUSTMENTS
ARTICLE XVII RESTRICTIONS
ARTICLE XVIII UNFUNDED PLAN
ARTICLE XIX RIGHT TO EMPLOYMENT OR SERVICE
ARTICLE XX SUCCESSORS
ARTICLE XXI GOVERNING LAW
ARTICLE XXII HEADINGS AND USAGE
ARTICLE XXIII SEVERABILITY
ARTICLE XXIV CLAWBACK
ARTICLE XXV SECTION 409A
ARTICLE XXVI EFFECTIVENESS AND TERM
